EXHIBIT 10.5

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT is made effective
as of December 8, 2016, by and among PANHANDLE OIL AND GAS INC., formerly named
Panhandle Royalty Company, an Oklahoma corporation (referred to herein as the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), MIDFIRST BANK, a federally chartered
savings association, as Documentation Agent, and BOKF, NA dba Bank of Oklahoma,
as Administrative Agent and L/C Issuer.

W I T N E S S E T H:

WHEREAS, Borrower, Administrative Agent, Documentation Agent, and Lenders
entered into that certain Amended and Restated Credit Agreement dated as of
November 25, 2013 as modified by a letter amendment dated as of March 5, 2014
and as further amended by that certain Second Amendment to Amended and Restated
Credit Agreement dated as of June 17, 2014 (the “Existing Credit Agreement”),
for the purpose and consideration therein expressed, whereby Lenders became
obligated to make loans to Borrower as therein provided; and

WHEREAS, Borrower, Administrative Agent and Lenders desire to amend the Existing
Credit Agreement for the third time to, among other things set forth herein,
modify the dividend covenant;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Existing Credit Agreement, in
consideration of the loans and other extensions of credit which may hereafter be
made by Lenders to Borrower, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto do
hereby agree as follows:

ARTICLE I.

Definitions and References

Section 1.1Terms Defined in the Existing Credit Agreement.  Unless the context
otherwise requires or unless otherwise expressly defined herein, the terms
defined in the Existing Credit Agreement shall have the same meanings whenever
used in this Amendment.

Section 1.2Other Defined Terms.  Unless the context otherwise requires, the
following terms when used in this Amendment shall have the meanings assigned to
them in this Section 1.2.

“Amendment” means this Third Amendment to Amended and Restated Credit Agreement.

“Amendment Documents” means this Amendment and all other Loan Documents executed
and delivered in connection herewith including but not limited to notes and

Third amendment to Amended and Restated

Credit Agreement

 

1429163.1:220661:01602

--------------------------------------------------------------------------------

 

mortgages covering such of Borrower’s oil and gas properties as deemed necessary
by Administrative Agent in its sole discretion.

“Credit Agreement” means the Existing Credit Agreement as amended hereby.

ARTICLE II.

Amendments TO CREDIT AGREEMENT

Section 2.1.Amendments to Section 1.1 of the Existing Credit Agreement (DEFINED
TERMS).  

(a)Amendment to Definition of “Operating Cash Flow”.  The definition of
“Operating Cash Flow” is hereby amended and restated in its entirety as follows:

“Operating Cash Flow” shall mean cash provided by Borrower’s operating
activities in the fiscal year-end audited cash flow statements plus proceeds
from lease bonus transactions.

Section 2.2 Amendment to Section 5 of the Existing Credit Agreement (NEGATIVE
COVENANTS).

(a) The new definition of “Operating Cash Flow” shall be applicable to Section
5.11 of the Existing Credit Agreement, Restricted Payments, effective as of
September 30, 2016.

ARTICLE III.

Conditions of Effectiveness

Section 3.1Effective Date.  This Amendment shall become effective as of as of
the date hereof when and only when:

(a)

Amendment Documents.  Administrative Agent shall have received duly executed and
delivered counterparts of each Amendment Document (i) in form, substance and
date satisfactory to Administrative Agent, and (ii) in such numbers as
Administrative Agent or its counsel may reasonably request.

(b)

Certificates and Resolutions.  Administrative Agent shall have received such
certificates and resolutions or consents of the governing body of the Borrower
authorizing the transactions described in this Amendment and certifying as to
the completeness of the Organizational Documents of the Borrower.

(c)

No Default.  No event shall have occurred and be continuing that would
constitute an Event of Default or a Default.

2

Third amendment to Amended and Restated

Credit Agreement

 

1429163.1:220661:01602

--------------------------------------------------------------------------------

 

(d)

Opinions of Counsel.  Administrative Agent shall have received originally
executed copies of the favorable written opinions of Borrower’s counsel opining
as to such matters as Administrative Agent may reasonably request, dated as of
the effectiveness of this Amendment and otherwise in form and substance
reasonably satisfactory to Administrative Agent.

ARTICLE IV.

Representations and Warranties

Section 4.1Representations and Warranties of Borrower.  In order to induce each
Lender to enter into this Amendment, Borrower represents and warrants to
Administrative Agent and each Lender that:

(a)

All representations and warranties made by Borrower in any Loan Document are
true and correct in all material respects (without duplication of any
materiality qualifier contained therein) on and as of time of the effectiveness
hereof as if such representations and warranties had been made as of the time of
the effectiveness hereof (except to the extent that such representation or
warranty was made as of a specific date, in which case such representation or
warranty shall be true and correct in all material respects (without duplication
of any materiality qualifier contained therein) as of such specific date).

(b)

Borrower has duly taken all corporate action necessary to authorize the
execution and delivery by it of the Amendment Documents to which it is a party
and to authorize the consummation of the transactions contemplated thereby and
the performance of its obligations thereunder.

(c)

The execution and delivery by Borrower of the Amendment Documents to which it is
a party, the performance by it of its obligations under such Amendment
Documents, and the consummation of the transactions contemplated by such
Amendment Documents, do not and will not (a) conflict with, violate or result in
a breach of any provision of (i), to its knowledge, any Law, (ii) its
Organizational Documents, or (iii) any material agreement, judgment, license,
order or permit applicable to or binding upon it, (b) result in the acceleration
of any Indebtedness owed by it, or (c) result in or require the creation of any
Lien upon any of its assets or properties except as expressly contemplated or
permitted in the Loan Documents.  Except (x) as expressly contemplated in the
Amendment Documents and (y) such as have been obtained or made and are in full
force and effect, to its knowledge, no permit, consent, approval, authorization
or order of, and no notice to or filing with, any Governmental Authority or
third party is required on the part of or in its respect in connection with the
execution, delivery or performance by it of any Amendment Document or to
consummate any transactions contemplated by the Amendment Documents.

(d)

This Amendment is, and the other Amendment Documents when duly executed and
delivered will be, legal, valid and binding obligations of it, enforceable

3

Third amendment to Amended and Restated

Credit Agreement

 

1429163.1:220661:01602

--------------------------------------------------------------------------------

 

against it in accordance with their terms except as such enforcement may be
limited by bankruptcy, insolvency or similar Laws of general application
relating to the enforcement of creditors’ rights and by general principles of
equity.

ARTICLE V.

BORROWING BASE

From the date hereof through the next Determination Date, the Borrowing Base
shall be $80,000,000.00.

ARTICLE VI.

Miscellaneous

Section 7.1Release.  In consideration of the amendments contained herein,
Borrower hereby waives and releases each of the Lenders and the Administrative
Agent from any and all claims and defenses, known or unknown, with respect to
the Existing Credit Agreement and the other Loan Documents and the transactions
contemplated thereby

Section 7.2Ratification and Affirmation.  Borrower hereby acknowledges the terms
of the Amended and Restated Credit Agreement, as amended, and ratifies and
affirms its obligations under, and acknowledges, renews and extends its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect.

Section 7.3Survival of Agreements.  All of Borrower’s various representations,
warranties, covenants and agreements in the Amendment Documents shall survive
the execution and delivery thereof and the performance thereof, including the
making or granting of the Loans and the delivery of the other Loan Documents,
and shall further survive until all of the Obligations are paid in full to each
Lender and all of Lenders’ obligations to Borrower are terminated.  

Section 7.4Authorization.  The Lenders hereby authorize the Administrative Agent
to execute any and all amendments to any Loan Documents deemed necessary by
Administrative Agent to evidence the extension of the term of the Loan as
described herein.

Section 7.5Interpretive Provisions.  Sections 1.2 and 1.3 of the Existing Credit
Agreement are incorporated herein by reference herein as if fully set forth.

Section 7.6Loan Documents.  The Amendment Documents are each a Loan Document,
and all provisions in the Existing Credit Agreement pertaining to Loan Documents
apply thereto.

Section 7.7Governing Law.  This Amendment shall be governed by, and construed in
accordance with, the Laws of the State of Oklahoma.

4

Third amendment to Amended and Restated

Credit Agreement

 

1429163.1:220661:01602

--------------------------------------------------------------------------------

 

Section 7.8Counterparts; Fax.  This Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment.  The Amendment Documents may be validly executed by facsimile or
other electronic transmission.

THIS AMENDMENT AND THE OTHER AMENDMENT DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

[The remainder of this page has been intentionally left blank.]

 

5

Third amendment to Amended and Restated

Credit Agreement

 

1429163.1:220661:01602

--------------------------------------------------------------------------------

 

 

 

Signature Page to Third Amendment to Amended and Restated Credit Agreement

 

BORROWER:

PANHANDLE OIL AND GAS INC.,

an Oklahoma corporation

/s/ Michael C. Coffman

By:     Michael C. Coffman

Title:  President, CEO




 

 

1429163.1:220661:01602

--------------------------------------------------------------------------------

 

Signature Page to Third Amendment to Amended and Restated Credit Agreement

 

 

LENDERS:

AMARILLO NATIONAL BANK

 

 

By: /s/ Rob Mansfield

Name: Rob Mansfield

Title:   Vice President

 




 

 

1429163.1:220661:01602

--------------------------------------------------------------------------------

 

Signature Page to Third Amendment to Amended and Restated Credit Agreement

 

 

LENDERS:

BANCFIRST

 

 

By: /s/ Patrick R. Buss

Name: Patrick R. Buss

Title:   Vice President




 

 

1429163.1:220661:01602

--------------------------------------------------------------------------------

 

Signature Page to Third Amendment to Amended and Restated Credit Agreement

 

 

LENDERS:

MIDFIRST BANK, as lender and

Documentation Agent

 

 

By: /s/ Tom Portman

Name: Tom Portman

Title:   Vice President




 

 

1429163.1:220661:01602

--------------------------------------------------------------------------------

 

 

Signature Page to Third Amendment to Amended and Restated Credit Agreement

 

 

 

ADMINISTRATIVE AGENT:

BOKF, NA dba Bank of Oklahoma

 

 

By: /s/ Jeffrey Hall

Name: Jeffrey Hall

Title:   Senior Vice President

 

 

 

1429163.1:220661:01602